Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 6/16/2022 has been considered and entered.
Claim 1 is cancelled. Claims 2-11 are added.
Currently, claims 2-11 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2022 and on 7/12/2022 follow the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4-7 are objected to because of the following informalities: 
Each claim should be written in single sentence (MPEP 608.01(m)).  In this case, claim 4 is not ended with a period. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 2-4, 6-8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sui et al. (US 2006/0132679).
Regarding claim 2, Sui et al. disclose a  display (LCD display; see Title) having a low-blue display emission (see Fig 4A), said display comprising: a plurality of pixels (paragraph 5), each of said plurality of pixels comprising a plurality of subpixels (paragraph 38), each of said plurality of subpixels comprising at least a blue subpixel for emitting perceptively blue light having a first peak in in a range of 400 and 440nm (see two peaks in the range from 400-460nm in Fig 7) and a second peak in a range of 500 and 520nm; a green subpixel for emitting green light; and a red subpixel for emitting red light (paragraph 46).
Regarding claim 3, Sui et al. disclose that said first peak is in a range of 415 and 430 nm (see Fig 7A).
Regarding claim 4, Sui et al. disclose a backlight (see Abstract) and a plurality of filters overlaying said backlight, said plurality of filter corresponding to said plurality of subpixels, said plurality of filters comprises at least a blue primary filter for emitting said perceptively blue light; a green primary filter for emitting said green light; and a red primary filter for emitting said red light (Paragraph 5).
Regarding claims 6 & 10, Sui et al. disclose that said green primary filter has a peak at 527nm (paragraph 46).
Regarding claims 7 & 11, Sui et al. disclose that red primary filter has a single peak at 638nm (see Fig 7A, which shows one peak around 638nm). 
Regarding claim 8, Sui et al. disclose that in each of said plurality of subpixels comprises at least a blue primary emitter for emitting said perceptively blue light; a green primary emitter for emitting said green light; and a red primary emitter for emitting said red light (paragraph 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al. (US 2003/0132679).
Regarding claims 5 & 9, though Sui et al. do not explicitly disclose a blue primary emitter comprises a violet emitter and a cyan emitter, but discloses emission peak in wavelength 400nm (see Fig 7A) and a peak emission wavelength between 500-530nm, since wavelength 400nm represents violet color while 500nm represents cyan, it would have been obvious to one having ordinary skill in the art to have violet and cyan filter in the device of Sui et al. so as to get emission of such wavelengths in the backlight source.
 				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karabi Guharay/
Primary Examiner, Art Unit 2875